Citation Nr: 0702698	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so, entitlement to service connection 
for the same.

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the left talonavicular articulation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In correspondence dated in June 2006, the veteran referenced 
his "previous requests for extension of the 100% 
convalescence rating" for his service-connected left ankle 
disability, from June 2005 to June 2006.  It is unclear 
whether that issue has been addressed by the agency of 
original jurisdiction (AOJ) and is hereby referred back for 
proper disposition.

With this decision's grant of service connection for the low 
back disability, the veteran's concurrent claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) should be revisited.  
38 C.F.R. § 4.16(a) (2006).  The record shows that he is 
unemployed, and that during an October 2003 VA examination, 
the physician found that the veteran is so because of the 
combination of his left foot and low back disabilities.  This 
claim, therefore, is also referred to the AOJ for appropriate 
action.


FINDINGS OF FACT

1.  By rating decision in September 1979, service connection 
for a low back disorder was denied.  The veteran did not 
appeal.

2.  The last final disallowance was by rating decision in 
October 2001.

3.  Evidence received since October 2001 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disorder, and raises a 
reasonable possibility of substantiating the claim.

4.  Degenerative disc disease of the lumbosacral spine with 
lumbar stenosis and radiculopathy is medically related to the 
veteran's service. 

5.  The veteran's left foot disability is manifested by 
severe nonunion of the tarsal bones, with pain on movement.

6.  The veteran's left foot disability does not cause 
ankylosis of the joint or other deformity.


CONCLUSIONS OF LAW

1.  The September 1979 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160, 19.118, 19.153 
(1979).

2.  The October 2001 rating decision is the last final 
disallowance.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2002).

3.  New and material evidence having been submitted on the 
issue of service connection for a low back disorder, the 
application to reopen is granted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

4.  Degenerative disc disease of the lumbosacral spine with 
lumbar stenosis and radiculopathy was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for a 30 percent rating, and no higher, for 
traumatic arthritis of the left talonavicular articulation 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5283 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for service connection and an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claims," 
he was advised to notify VA of any information or evidence in 
support of his claims that he wished VA to retrieve for him.  
He was also informed of the types of evidence which would 
support each of his claims.  Thus, the veteran was able to 
participate effectively in the processing of his claims. 

Although the record reflects that the AOJ has not provided 
notice with respect to the initial disability rating and 
effective date elements of the service connection claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision. See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and a medical 
opinion sought.

New & Material Evidence

By rating decision in September 1979, service connection for 
a low back disorder was denied.  At that time, no diagnosis 
was of record which could be linked to the veteran's service.  
The veteran did not appeal this decision; therefore, the 
rating decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.160, 19.118, 19.153 (1979).  He attempted to 
reopen the claim later, and was denied by rating decision 
dated in October 2001, as only duplicative evidence had been 
submitted.  Because he did not appeal this decision, it is 
the last final disallowance of his claim.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2002).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  

Evidence added to the file since October 2001 includes an 
October 2003 opinion located in the veteran's VA outpatient 
clinical records.  It references the veteran's in-service 
accident in which he sustained injuries as a result of a 30-
foot fall, and finds that his current degenerative disc 
disease (DDD) of the lumbosacral spine with lumbar stenosis 
and is related to this fall.  Presuming the credibility of 
the evidence proffered by the veteran to reopen his claim for 
the limited purpose of ascertaining its materiality, the 
Board finds the opinion to be new and material.  See Justus 
v. Principi, 3 Vet. App. 510, 512 (1992).  It was not of 
record at the time of the last final disallowance.  Further, 
it relates to a positive nexus between the veteran's current 
disability and his service, thereby raising a reasonable 
possibility of substantiating the claim.  New and material 
evidence having been submitted, the veteran's application to 
reopen his previously denied claim of service connection is 
granted.

Service Connection

The veteran seeks service connection for his current low back 
disability, which he contends first manifested in service.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Medical treatment records confirm a current low back 
diagnosis of degenerative disc disease (DDD) of the 
lumbosacral spine with lumbar stenosis and left lower 
extremity radiculopathy.  See VA orthopedic consultation in 
October 2003; see also, x-ray and magnetic resonance imaging 
scan reports, dated in August 2004, and electromyograph 
study, dated in November 2004.  Service medical records 
demonstrate that the veteran sustained injuries when he fell 
30 feet off a landing onto cement in December 1974.  
Therefore, the remaining question is whether there exists a 
medical nexus between the two.  Of record is an October 2003 
opinion by a VA orthopedic surgeon that includes details from 
the veteran's in-service accident and a description of the 
severity of his current low back disorder.  The surgeon 
opined that based on the veteran's medical history, imaging, 
and clinical findings, his present low back condition was 
related to the 30-foot fall while on active duty.

This opinion is the sole competent medical statement of 
record referable to the etiology of the veteran's current low 
back disability.  It is supported by the service medical 
records as well as the subsequent clinical evidence, which 
shows a continual pattern of treatment for a low back 
disorder.  Absent evidence to the contrary, the Board is not 
in a position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Because a positive nexus 
has been found between the veteran's current disability and 
his service, service connection is warranted.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's left ankle disability is currently rated 20 
percent under the rating criteria for disorders of the foot, 
and specifically for malunion or nonunion of the tarsal 
bones.  See 38 C.F.R. § 4.71, DC 5283.  Under that code, the 
next higher rating is 30 percent for severe nonunion.  If 
there is actual loss of use of the foot, a maximum of 40 
percent is warranted.

The veteran's October 2003 VA examination revealed "severe 
narrowing of the talonavicular joint and talocalcaneal 
joint."  He had "marked spur formation" and "increased 
osseous density...consistent with necrosis."  On range of 
motion testing, the veteran's foot had no dorsiflexion (0 
degrees out of an expected 20 degrees) and plantar flexion 
only to 10 degrees, out of a possible 45 degrees.  What 
little range of motion achieved was accomplished with pain.  
The examiner's impression was "severe pantalar 
osteoarthritic degenerative changes with marked restricted 
range of motion."  Outpatient clinical records, which date 
to June 2006, do not contradict these findings.  The veteran 
is consistently treated for foot pain, and an altered gait 
due to that pain is noted.  These symptoms more nearly 
approximate those contemplated by the higher, 30 percent, 
rating under DC 5283.  Because the veteran is still able to 
use the foot to walk, however, the maximum 40 percent rating 
under this code is not applicable.

DC 5270 rates ankle disabilities and does have an even higher 
rating of 50 percent for when there is ankylosis of the ankle 
joint in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or when there is 
abduction, adduction, inversion, or eversion deformity.  See 
38 C.F.R. § 4.71, DC 5270 (2006).  However, neither the 
veteran's VA examination nor his concurrent outpatient 
clinical records demonstrate that his ankle joint is fixed 
and immobile (ankylosed).  Further, the x-ray of the left 
ankle taken in conjunction with the VA exam was within normal 
limits.  No deformities were documented.  Thus, the 50 
percent rating under DC 5270 is not warranted.  No other 
codes are applicable to the veteran's left foot disability.  
A 30 percent rating, and no higher, is warranted on the 
evidence.


ORDER

New and material evidence having been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for a low back disorder is 
granted.

Service connection for degenerative disc disease of the 
lumbosacral spine with lumbar stenosis and radiculopathy is 
granted.

A 30 percent evaluation, and no higher, for traumatic 
arthritis of the left talonavicular articulation is granted, 
subject to regulations applicable to the payment of monetary 
benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


